DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on May 18th, 2021 with regards to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 5,274,456) in view of Havens et al. (US 2004/0035933 A1).
 	Regarding claim 5, Izumi teaches a camera device for a vehicle for driver observation, the camera device comprising:
	a circuit board (See, e.g., column 17 lines 32-33 which explain the board is a printed circuit board)
a lens holder having a lens (See, e.g., lens holder 1 in Fig. 1A, having lenses L1-L4), and a plurality of soldering pins that are situated on the lens holder on a side of the lens holder opposite the lens (See, e.g., Fig. 16 which shows the metal insert which has pins 61, which can be seen in Fig. 1A as well), the plurality of soldering pints to enable a soldering of the lens holder onto the circuit board (See, e.g., column 17 lines 23-25 which explains the pins 61 are soldered to a board & column 17 lines 32-33 which explain the board is a printed circuit board), wherein the plurality of soldering pins are situated between the lens holder and the circuit board and fix the lens holder to the circuit board (See, e.g., column 17 lines 23-25 which explains the pins 61 are soldered to a board & column 17 lines 32-33 which explain the board is a printed circuit board, and note that Fig. 14C shows the lead pins extending down to an unshown PCB & the lens holder above the lead pins, thus they are situated between the lens holder and circuit board and fix them together at least electrically). 
Izumi lacks an explicit disclosure wherein at least one of the plurality of soldering pins is formed as a ring, the ring surrounding another one of the plurality of soldering pins.
However, in an analogous soldering pin field of endeavor Havens teaches the use of solder pins in ring form which are nested inside one another and electrically connect a circuit board to an optical element (See, e.g., the concentric rings 616, 618, and 620 in Fig. 35-36 and paragraph [0181] which explains the solder pads).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solder pin structure of Izumi to turn at least two of the solder pins of Izumi into concentric rings surrounding the rest of the pins, as Havens teaches at least two solder rings surrounding a third solder pin, for the purpose of allowing more flexibility in where the solder pins are electrically connected to the rest of the device (Note that changing a pin from a single point to a ring necessarily allows for more options regarding what and where it connects to, as there would be much more surface area in for the pin in ring form). 
Regarding claim 14, Izumi in view of Havens teaches the device set forth above and as modified above further teaches wherein the other one of the plurality of soldering pins surrounded by the ring is also formed as a ring (Note that in the rejection of claim 5 above the modification to Izumi would result in at least two pins formed in concentric rings, meeting this limitation).
Regarding claim 15, Izumi in view of Havens teaches the device set forth above but lacks an explicit disclosure wherein the other one of the plurality of soldering pins surrounded by the ring includes at least one solder ball (Note that as modified above the Izumi reference would have two concentric rings surrounding the unmodified solder pins, so the only difference is the shape). 
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the shape of the non-ring solder pins of Izumi to be ball shaped, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of a ball because it is an extremely well known, predictable, and commonly used shape for solder pins/points to take and would not change the function of the device. 

Allowable Subject Matter
Claims 1, 3, 6-13, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 9, and 10, the prior art, alone or in combination, fails to teach wherein adjacent ones of the plurality of soldering pins are nested in one another in such a manner that the second portion of each of the soldering pins extends between the third portion of an adjacent soldering pin of the soldering pins, and an outer edge of the metal insert part.

Regarding claims 3, 6-8, 11-13, 16 and 17, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
	Applicant's argument, filed on May 18th, 2021 with respect to the prior art rejections of the claims have been fully considered and are partially persuasive. Specifically, most of the claims have been indicated as allowable after the latest amendment, and the arguments directed towards these claims are persuasive. However, the amendment to claim 5 was not enough to overcome the prior art, as explained in the rejection of record above, and applicant’s arguments that “Izumi’s pins 61, for example, are not on holder 1, nor are they between holder 1 and any circuit board, nor is any of them in the form of a ring” with similar arguments directed towards Havens, are not persuasive, as the pins of Izumi are on holder 1, between the holder and a circuit board, and in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here applicant is arguing that Izumi doesn’t teach a ring shape, and Havens doesn’t teach fixing a holder to a circuit board with pins or pins on a lens holder, but it is the combination of these references that makes the rejection, and so the individual deficiencies of these prior arts is moot when they are viewed in combination. Accordingly, for the reasons set forth above these arguments are either found persuasive or not persuasive as indicated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872